FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOMMY RAY BROWN,                                 No. 12-15861

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00956-MCE-
                                                 DAD
  v.

G. MARSHALL; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       California state prisoner Tommy Ray Brown appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations in connection with a prison disciplinary proceeding. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Morrison v. Hall, 261

F.3d 896, 900 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Brown’s claim

alleging insufficient notice of the disciplinary charges because Brown failed to

raise a genuine dispute of material fact as to whether the notice that he received

was constitutionally inadequate. See Wolff v. McDonnell, 418 U.S. 539, 563-64

(1974) (an inmate accused of a disciplinary violation must receive “advance

written notice of the claimed violation” to give him “a chance to marshal the facts

in his defense and to clarify what the charges are”).

      The district court properly granted summary judgment on Brown’s claim

alleging that defendants inadequately investigated his witnesses because Brown

failed to raise a genuine dispute of material fact as to whether he was

constitutionally entitled to further investigation or to staff assistance. See id. at

566, 570 (inmates in disciplinary proceedings have a limited right to call witnesses

and present evidence; only if an inmate is illiterate or the issue is complex may

staff assistance be warranted).

      The district court properly granted summary judgment on Brown’s claim

alleging that defendants improperly relied on confidential informants because the

record contains evidence of reliability and evidence that safety concerns prevented


                                            2                                      12-15861
disclosure of the informants’ names. See Zimmerlee v. Keeney, 831 F.2d 183, 186-

87 (9th Cir. 1987) (per curiam) (explaining how reliance on unidentified inmate

informants may satisfy due process).

      The district court properly granted summary judgment on Brown’s claim

alleging that defendants falsified his disciplinary report because Brown failed to

provide any evidence supporting that claim. See Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986) (a party may prevail at summary judgment by showing that there

is an absence of evidence supporting the nonmoving party’s case).

      Defendants’ request for judicial notice, filed on September 18, 2012, is

denied as unnecessary.

      AFFIRMED.




                                          3                                    12-15861